Opinion issued October 27, 2016




                                         In The

                                   Court of Appeals
                                        For The

                                First District of Texas
                                 ————————————
                                   NO. 01-16-00698-CV
                                 ———————————
                                   IN RE S.W., Relator



              Original Proceeding on Petition for Writ of Mandamus


                                MEMORANDUM OPINION

       Relator, S.W., has filed a petition for a writ of mandamus, challenging the

trial court’s orders (1) denying his “Motion to Reform the Judgment”; (2) denying

his “Motion to Strike the Order Retaining Suit and Docket Control Order”; and (3)

setting the case for trial. 1

       We deny the petition.

1
       The underlying case is In the Interest of D.W., A Child, cause number 14CP0057,
       pending in the 306th District Court of Galveston County, Texas, the Honorable
       Anne B. Darring, presiding.
                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.




                                        2